                  IN THE UNITED STATES DISTRICT COURT FOR THE
               EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                                  )
 Joshua VanDusen,                                )
 Shannon Helmers, and                            )
 Charles Dodson,                                 )
                                                 )
         Plaintiffs,                             )       No. 4:19-CV-00028-CLC-SKL
 v.                                              )
                                                 )       JURY DEMAND
 Denise Jackson and,                             )
 RVShare, LLC.,                                  )
                                                 )
         Defendants.                             )
                                                 )



          NOTICE TO TAKE VIDEO DEPOSITION OF ROBERT ENCKHAUSEN


         Comes now the Defendant, Denise Jackson, by and through counsel and hereby gives

 notice of the taking of the video deposition of Robert Enckhausen, on November 23, 2020 at 3:00

 p.m. EST pursuant to Rule 30 of the Federal Rules of Civil Procedure. This deposition is being

 taken pursuant to mutual agreement of all parties. All parties to this action will appear remotely

 via Zoom. The deposition will be taken before an officer duly authorized to administer oaths who

 will also record the oral examination process by written stenographic means. This deposition shall

 continue until complete. The Deponent is expected to testify regarding the Carbon Monoxide

 Poisoning investigation that he conducted on June 11, 2018 at the Bonnaroo Music and Arts

 Festival. It is requested that the Deponent produce any photographs or incident reports generated

 as a result of this incident at the time of the deposition.




Case 4:19-cv-00028-CLC-SKL Document 67 Filed 11/19/20 Page 1 of 2 PageID #: 309
                                                Respectfully submitted,
                                                LUTHER-ANDERSON, PLLP


                                                By: /s/ Gerard M. Siciliano__________________
                                                    GERARD M. SICILIANO, BPR #9647
                                                    Attorney for Defendant, Denise Jackson
                                                    100 W. MLK Blvd Suite 700
                                                    Chattanooga, TN 37401-0151
                                                    (423) 756-5034


                                  CERTIFICATE OF SERVICE
         This is to certify the foregoing pleading was filed electronically and that the notice of this
 filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
 the electronic filing receipt.

        This 19th day of November, 2020.


                                                LUTHER-ANDERSON, PLLP


                                                By: /s/ Gerard M. Siciliano________________
                                                    GERARD M. SICILIANO, BPR #9647




Case 4:19-cv-00028-CLC-SKL Document 67 Filed 11/19/20 Page 2 of 2 PageID #: 310
